DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was by Roger Chen (Reg. No. 67,314) on 08/30/2021.

The application has been amended as follows: 
Claims:
1. (previously presented) A bluetooth communication method, comprising:
a first communication device establishing a bluetooth connection with a second communication device, wherein the first communication device is configured to execute multiple tasks;
the first communication device communicating with the second communication device through the bluetooth connection, to allocate at least one task of the multiple tasks to the second communication device for execution, wherein the at least one task  comprises a scan task; and
the first communication device receiving an execution result of the at least one task 
wherein the step of the first communication device establishing the bluetooth connection with the second communication device comprises: 
the first communication device receiving an information packet broadcasted by the second communication device, wherein the information packet comprises: indication information for indicating whether the second communication device is capable of providing an idle resource, wherein the idle resource is an idle bluetooth communication frequency band; and
the first communication device establishing the bluetooth connection with the second communication device capable of providing the idle resource according to the information packet.

2. (cancelled) 

3. (previously presented) The bluetooth communication method of claim 1, wherein: 
the information packet further comprises: indication information for indicating an idle time length of the idle resource that can be provided by the second communication device; and
the step of the first communication device establishing the bluetooth connection with the second communication device capable of providing the idle resource according to the information packet comprises: 
when a relationship between a time length required for the first communication device to execute the at least one task and the idle time length of the idle resource satisfies a predetermined condition, the first communication device establishes the bluetooth connection with the second communication device.

4. (previously presented) The bluetooth communication method of claim 1, wherein: 
the information packet further comprises indication information for indicating whether the second communication device has an expertise function, wherein the expertise function comprises a function of filtering an search 
the step of the first communication device establishing the bluetooth connection with the second communication device capable of providing the idle resource according to the information packet comprises: 
when the second communication device has the expertise function, the first communication device establishes the bluetooth connection with the second communication device. 

5-6. (cancelled)

7. (original) The bluetooth communication method of claim 1, wherein the first communication device communicating with the second communication device through the bluetooth connection, to allocate the at least one task to the second communication device comprises: 
according to the time length required by the first communication device to execute the at least one task and the time length that the second communication device is capable of executing the at least one task, the first communication device determining an actual time length that the second communication device executes the at least one task; and
sending an notification message to the second communication device, wherein the notification message comprises: indication information for indicating the second communication device to execute the at least one task, and indication information for indicating the actual time length. 

8. (original) The bluetooth communication method of claim 7, further comprising: 
determining at least one specific channel for which the scan task is executed; and 
when the at least one specific channel comprises multiple specific channels, determining a time length corresponding to each of the specific channels, wherein the actual time length equal to a summation of the time length corresponding to each of the specific channels; 
wherein the indication information for indicating the actual time length comprises: 

9. (previously presented) A bluetooth communication method, comprising: 
a second communication device establishing a bluetooth connection with a first communication device; 
the second communication device communicating with the first communication device through the bluetooth connection, in order to receive an indication for executing at least one task of the first communication device, wherein the at least one task  comprises a scan task ; 
the second communication device executing the at least one task; and 
the second communication device sending an execution result of the at least one task to the first communication device through the bluetooth connection;
wherein the step of the second communication device establishing the bluetooth connection with the first communication device comprises: 
the second communication device broadcasting an information packet, wherein the information packet at least comprises: indication for indicating whether the second communication device is capable of providing an idle resource, wherein the idle resource is an idle bluetooth communication frequency band; and
the second communication device receiving a respond signal sent by the first communication device according to the information packet, and  establish the bluetooth connection with the first communication device, wherein the respond signal is sent when the indication information received by the first communication device indicates that the second communication device is capable of providing the idle resource.

10. (cancelled) 

11. (previously presented) The bluetooth communication method of claim 9, wherein: 

the respond signal is transmitted when the relationship between the time length required for the first communication device to execute the at least one task and the idle time length of the idle resource satisfies the predetermined condition.

12. (original) The bluetooth communication method of claim 11, wherein: 
the information packet further comprises: indication information for indicating whether the second communication device has an expertise function, wherein the expertise function at least comprises: a function of filtering a search result obtained from executing the scan task; and 
the respond signal is transmitted when the relationship between the time length required for the first communication device to execute the at least one task and the idle time length of the idle resource satisfies the predetermined condition and the second communication device is determined to have the expertise function.

13. (previously presented) The bluetooth communication method of claim 9, wherein: 
the information packet further comprises: indication information for indicating whether the second communication device has an expertise function, wherein the expertise function at least comprises: a function of filtering a search result obtained from executing the scan task; and 
the respond signal is transmitted when the relationship between the time length required for the first communication device to execute the at least one task and the idle time length of the idle resource satisfies the predetermined condition and the second communication device is determined to have the expertise function.

14-20. (cancelled)
(End of amendment)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1 and independent claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. US 20210029528 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/              Primary Examiner, Art Unit 2648              
8/30/2021